DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A in the reply filed on November 20, 2020 is acknowledged.  The traversal is on the following grounds: Applicant asserts the Office did not show or provide evidence or examples demonstrating how the different processes of Group I as suggested are materially different from the process disclosed in Group II.  Applicant asserts the same basis with respect to the species election.  These remarks are found persuasive for the following reasons: The Office asserted the inventions of Groups I and II have a separate classification thereof MPEP 808.02 [R-08.2012] (A) and a different field of search MPEP 808.02 [R-08.2012] (C), yet also communicated the inventions of Groups I and II have a separate status in the art when they are classifiable together MPEP 808.02 [R-08.2012] (B).  In doing so, the Office set forth contradictory bases to support the proposed restriction/election requirement.  Further, the Office did not provide evidence, such as a patent, to establish the inventions of Groups I and II have a separate status in the art when they are classifiable together MPEP 808.02 [R-08.2012] (B).  Moreover, when setting forth the proposed election of species, the Office did not indicate how the claimed polyethersilanes were distinct and separate species.  The Restriction/Election Requirement mailed September 22, 2020 communicated the basis for each species was “drawn to Claim 8 and Claim 16”, rather than identifying relevant disclosure contained in Applicant’s specification as originally filed.  
WITHDRAWN.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2019 was filed prior to the mailing date of the present Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2018/0105430 A1 to Carnes et al. (hereinafter “Carnes”).

Referring to Applicant’s independent claims 1-8, Carnes teaches a modified colloidal silica (See Abstract; pars. [0025], [0068]; the modified mesoporous silica nanoparticles of Carnes is equivalent to Applicant’s claim term “a modified colloidal silica") originating from tetraethyl orthosilicate (TEOS), tetramethyl orthosilicate (TMOS) or a mixture thereof (pars. [0030-31]) and "PEGylated" using a PEG-containing silane such as 2-[methoxy(polyethyleneoxy) propyl]trimethoxysilane (par. [0071]; the PEG-containing silane of Carnes is equivalent to Applicant’s claim term “a polyether silane”) in an amount of about 0.05% to about 50%, about 0.1% to about 35%, about 0.5% to about 25%, about 1 % to about 20%, about 2.5% to about 30%, about 0.25% to about 10%, about 0.75% to about 15% (par. [0071]). The amount of PEG-containing silane taught by Carnes renders obvious Applicant’s claimed range.  The amount of PEG-containing silane taught by Carnes encompasses and overlaps MPEP 2144.05 [R-09.2010] (I) Applicant’s claim language “a modified colloidal silica produced by a process comprising…” is known as product-by-process language. MPEP 2113 [R-10.2019] (I),(II),(III) In the instant case, the modified colloidal silica of Carnes is the same as or obvious from Applicant’s claimed modified colloidal silica. MPEP 2113 [R-10.2019] (I) As a result, Applicant’s claimed modified colloidal silica is unpatentable even though the modified colloidal silica of Carnes is made by a different process. MPEP 2113 [R-10.2019] (I),(II)

Referring to Applicant’s independent claim 9, although Carnes teaches the modified colloidal silica of independent claim 1 (See Abstract; pars. [0025], [0030-31], [0068], [0071]; FIG. 1), it is noted the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In this case the modified colloidal silica of Carnes is capable of acting as a polishing material, and thus it reads on Applicant’s claimed polishing material. See MPEP 2144 [R-07.2015] (I) and 2144.01 [R-10.2019] 

Claims 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2018/0105430 A1 to Carnes et al. (hereinafter “Carnes”) in view of an article entitled “Preparation of spherical silica nanoparticles: Stober silica” to Ismail A. M. Ibrahim (hereinafter “Ibrahim”) (copy provided by Applicant).

Referring to Applicant’s independent claim 10, Carnes teaches a method for producing a modified colloidal silica (See Abstract; pars. [0025], [0068]; the modified mesoporous silica MPEP 2144.05 [R-09.2010] (I) Although Carnes teaches treating a colloidal silica (pars. [0025], [0068], [0071] of Carnes), Carnes does not teach explicitly the colloidal silica is produced by the steps of “1) preparing a mother liquid comprising an alkali catalyst and water; 2) adding an amount of a hydrolyzed liquid obtained by hydrolyzing an alkyl silicate to the mother liquid forming a colloidal silica” according to Applicant’s claim language.
However, the Ibrahim article teaches the preparation of spherical silica nanoparticles and, in particular, Stober silica (See Abstract of Ibrahim).  Ibrahim teaches the Stober process is used for the preparation of monodispersed silica colloids “white and carbon black" by means of hydrolysis of alkyl silicates and subsequent condensation of silicic acid in alcoholic solutions using ammonia as catalyst (W. Stober et al., 1968) (page 985, Section 1: Introduction, second paragraph of Ibrahim).  In carrying out the preparation method disclosed therein, Ibrahim teaches silica nanoparticles were prepared by hydrolysis and condensation of TEOS in ethanol, and in presence of ammonia as catalyst (W. Stober et al., 1968; K.-S Chou and C.-C. Chen. 2006) 

Referring to Applicant’s claim 12, Carnes as modified by Ibrahim teaches the method further comprises the step of preparing the hydrolyzed liquid by hydrolyzing the alkyl silicate in absence of the catalyst (page 986, Section 2.2: Preparation of Silica nanoparticles, first paragraph of Ibrahim).

Referring to Applicant’s claim 14, Carnes as modified by Ibrahim teaches the alkyl silicate is tetraalkyl orthosilicate (par. [0030] of Carnes).

Referring to Applicant’s claim 15, Carnes as modified by Ibrahim teaches the alkyl silicate is tetramethyl orthosilicate or tetraethyl orthosilicate (par. [0030] of Carnes).

Referring to Applicant’s claim 16, Carnes as modified by Ibrahim teaches the polyethersilane is at least one selected from the group consisting of 2-[methoxy(polyethyleneoxy)propyl]trimethoxysilane (par. [0071] of Carnes).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2018/0105430 A1 to Carnes et al. (hereinafter “Carnes”) in view of an article entitled “Preparation of spherical silica nanoparticles: Stober silica” to Ismail A. M. Ibrahim (hereinafter “Ibrahim”) (copy provided by Applicant) as applied to claim 10 above, and further in view of United States Pre-Grant Patent Application Publication No. 2010/0071272 A1 to Higuchi (hereinafter “Higuchi”).

Referring to Applicant’s claim 13, although Carnes as modified by Ibrahim teach the mother liquid comprises an alkali catalyst and water (page 986, Section 2.2: Preparation of Silica nanoparticles, first paragraph of Ibrahim), Carnes as modified by Ibrahim does not teach explicitly the mother liquid further comprises “seed particles” according to Applicant’s claim language.
However, Higuchi teaches producing dense silica particles with reduced metal impurities (See Abstract of Higuchi).  In carrying out one embodiment of a method disclosed therein, Higuchi teaches a method for producing a colloidal silica, comprising the steps of: 1) preparing a mother liquid comprising an alkali catalyst, water and seed particles (a mother liquid preparation step); and 2) adding, to the mother liquid, a hydrolyzed liquid obtained by hydrolyzing an alkyl silicate (an adding step) (par. [0083] of Higuchi).  Higuchi teaches the presence of seed particles facilitates particle precipitation from a hydrolyzed liquid during the adding step described below; thereby, a colloidal silica having a large particle diameter can be obtained within a short period of time (par. [0088] of Higuchi).  In particular, Higuchi teaches the average particle diameter of the seed particles is, although it depends on the particle diameter of a desired colloidal silica, generally preferably about 5 to about 200 nm (par. [0088] of Higuchi).  There is a reasonable expectation the method taught by Carnes as modified by Ibrahim can be modified further to utilize seed particles according to Higuchi’s teachings.  Carnes as modified by Ibrahim teaches producing colloidal silica exhibiting and possessing a particle size of approximately 50 nm (page 986, Section 2.2: Preparation of Silica nanoparticles, first paragraph and page 987, Figure 1 of Ibrahim), which lies within the range of 5 to about 200 nm taught by Higuchi (par. [0088] of Higuchi).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Carnes as modified by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731